Citation Nr: 1121087	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 2005 for the grant of service connection for non-Hodgkin's lymphoma (NHL).

2.  Entitlement to service connection for skin cancer, claimed as secondary to NHL.

3.  Entitlement to service connection for a sleep apnea, claimed as secondary to NHL.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The appellant had active service in the US Coast Guard from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.

In January 2010, the appellant testified before a Decision Review Officer.  A copy of the transcript is associated with the claims folder.  In June 2010, the appellant and B.H. testified before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims folder.

In September 2010 these matters came before the Board and were remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In December 1996, June 2000, November 2001, and January 2004 the RO issued decisions denying the Veteran service connection for NHL.  The Veteran was properly notified of these decisions and his appellate rights, and he filed no appeals as to those decisions.

3.  The Veteran's application to reopen a claim of entitlement to service connection for NHL was received by the RO in January 2005.

4.  By rating decision in September 2006 the RO granted service connection for NHL, and assigned a rating of 100 percent, effective March 16, 2005.

5.  Skin cancer was not manifest in service, and is unrelated service.

6.  Skin cancer, to include any increase or aggravation, is unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The December 1996, June 2000, November 2001, and January 2004 rating decisions by the RO are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The criteria for an effective date prior to March 16, 2005, for entitlement to service connection for NHL have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Skin cancer was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).	

4.  Skin cancer is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim regarding an entitlement to an earlier effective date arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded a VA examination in September 2008, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered private medical evidence, made an outside consultation with a dermatologist, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Malignant diffuse large cell NHL has been service connected, effective March 16, 2005, and the Veteran avers that he is entitled to an earlier effective date.  When a decision of the RO or the Board becomes final, it is binding and not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

If a decision by the RO goes unappealed, it is final.  38 U.S.C.A. § 7105 (West 2002).  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2010).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In November 1995, the Veteran submitted a claim of entitlement to service connection for NHL.  In December 1996 that claim was denied.  Although the Veteran submitted an application to reopen his claim in January 1997, he did not appeal the 1996 decision nor was any new and material evidence received within one year; the December 1996 rating decision is final.  In a rating decision of June 2000, the RO denied the Veteran's application to reopen his claim.  In an August 2000 statement, the Veteran provided information regarding details of his service aboard U.S. Coast Guard Cutter Mallow.  A subsequent rating decision was issued in November 2001, denying the Veteran's application to reopen his claim.  The Veteran did not appeal from that decision, nor was any additional new and material evidence received within one year; the rating decision of November 2001 is final.

In August 2003 the Veteran again submitted an application to reopen his claim of entitlement to service connection for NHL.  That application was denied by a rating decision of January 2004.  The Veteran did not appeal that decision, and no new and material evidence was received within one year; the rating decision is final.  

In April 2005 the RO received the Veteran's application to reopen his claim.  VA also received a medical record from March 16, 2005 documenting treatment at the VA Medical Clinic in Bath, New York.  The record included a statement from a nurse who believed that the Veteran's lymphoma was related to in-service exposures and may have been present since 1967.  In a rating decision of August 2005, the RO reopened the Veteran's claim, but denied entitlement to service connection.  Less than one year later, in January 2006, the Veteran submitted an application to reopen the claim.  The claim was granted in a rating decision of September 2006, and entitlement to service connection for malignant diffuse large cell NHL was made effective March 16, 2005.

In an October 2006 statement, the Veteran asserted that CUE had occurred in establishing the effective date of March 16, 2005.  He rationalized that an effective date of August 3, 2003 should be granted as this was the date that his claim was "successfully reopened," and that the "same evidence . . . submitted at that time was also used" in the September 2006 rating decision granting service connection.  Specifically, that the VA examiner's positive nexus opinion was based on service records which had been available in August 2003.

Here, the RO's September 2006 grant of service connection for NHL was pursuant to the Veteran's claim which had been continuously on appeal since his application to reopen the matter was received in April 2005, and was based on the nexus opinion dated March 16, 2005.  The law dictates that the effective date of an award based on a claim to reopen after final adjudication shall be fixed in accordance with the facts found, but not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a) (West 2002).  While the Veteran's written application to reopen was received in April 2005, the March 16, 2005 nexus opinion nonetheless constituted an informal claim to reopen, and the RO chose that date to assign as the effective date of entitlement.  See 38 C.F.R. § 3.157 (2010).

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Here, entitlement arose on the date of creation of the March 16 nexus opinion relating the Veteran's NHL to service.  Absent a showing of CUE in a prior RO rating decision, the Veteran cannot receive disability payments for a time frame earlier than the date that entitlement arose.

The Board notes that in February 2008, the Veteran indicated his believe that the date of entitlement should reach back to 1995 when NHL was first diagnosed.  For the reasons discussed above, however, such an effective date cannot be established.

To the extent that the Veteran is attempting to revisit an RO rating decision prior to that of September 2006, this represents a free-standing claim and absent a finding of CUE, to allow the Veteran to do so would eviscerate finality of the prior decision

Insofar as the appellant may want to revisit any RO rating decision prior to that of September 2006, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The only means by which to potentially obtain an earlier effective date following a final denial would be to challenge such denial based on clear and unmistakable error (CUE).  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Here, the Veteran ostensibly raised the issue of CUE in his October 2006 statement.  CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE claims with regard to RO decisions require some degree of specificity.  See Macklem v. Shinseki, 24 Vet. App. 63, 68 (2010) (describing similar standards for establishing CUE in RO and Board decisions under 38 U.S.C.A. §§ 5109A and 7111, respectively, including the specificity requirement).

If the specificity requirement means anything, it must mean that, in cases where there have been multiple prior adjudications, the CUE claim or motion must identify the specific decision in which CUE is being alleged.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise CUE there must be some degree of specificity as to what the alleged error is"; "[b]road-brush allegations . . . do not rise 'to the stringent definition of CUE'"). While the Veteran contends that he is entitled to an earlier effective date, he has not identified a specific RO decision containing CUE, nor has he identified an error of fact or law.

The Board is cognizant that filings must be read "in a liberal manner" or "sympathetically" whether or not the veteran is represented.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  However, even reading the Board hearing transcript and the written statement liberally or sympathetically, the Board must view the claim in light of the fact that it is the assertion of CUE itself that requires specificity.  See Canady v. Nicholson, 20 Vet. App. 393, 401 (2006).  Thus, while a sympathetic reading of the CUE theory advanced by a claimant may result in clarifying modifications, Jordan v. Principi, 17 Vet.App. 261, 270-71 (2003), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), the claimant must first specifically identify the decision being challenged and a valid basis for the challenge.

The Veteran has alleged, in essence, that had another medical provider been given the opportunity to review his service records prior to March 16, 2005, that entitlement to service connection could have been shown.  CUE relates not to mere misinterpretation of facts, but to a failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

Having reviewed statement of the Veteran and the statements of his representative, the Board finds that a valid assertion of CUE has not been raise.

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for skin cancer on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran has claimed that skin cancer is due to treatment of his service connected NHL.  As the Veteran has not alleged that the claimed disability was incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service records do not reflect complaints referable to the skin and on discharge examination in December 1969, his skin was normal.  Based on the foregoing, the Board concludes that no skin disorder was manifest during active duty.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that skin cancer is not related to active service or a service-connected disease or injury, for the reasons discussed below.

Following separation from active service in February 1970 the Veteran reported a two month history of high fever associated with what he described as "hives" in the extremities and sometimes involving the eyes and thickening of the tongue and lips.  In October 1986 hives had become so persistent, that if he did not take Benadryl, he would breakout over his hands, palms, and feet.  On examination, the skin showed no acute lesions, but some hyperpigmented spots on the back were noted.  The impression was of a fever of unknown origin with angioedema.  Differential diagnoses were suggested including chronic parasitic infections and malaria.  Also in October 1986 a fragment of tannish white skin was taken from the right shoulder.  On review of the specimen, it was determined that the Veteran had mild chronic superficial perivascular dermatitis consistent with urticaria.

The Veteran underwent VA examination of the skin in April 1996.  At that time, he denied difficulty with his skin at any time since service until the present, although he did endorse urticaria for one year in 1986.  Other than a nonsymptomatic small nodule on the left leg which had been shown to be dermatofibroma, no skin problems had been noted by the Veteran.  Examination revealed normal skin with a healing scar on the lower left leg consistent with a healing dermatofibroma site.  

On general VA examination in April 1996, the Veteran stated that he had a prolonged period of recurrent rashes in 1968, the cause of which was never determined.  He endorsed a history of hives in 1978, and related present symptoms to that incident.  The skin revealed no petechiae or ecchymosis and there was no apparent dermatitis.  Diffuse scalp alopecia was noted and related to recent use of cytotoxic chemotherapy.

In March 1999 a dysplastic compound nevus was removed from the mid-central back, and an eccrine poroma was removed from the right lower back.  In June 1999 the Veteran reported being concerned about two new lesions that were growing in size.  The impression, following examination, was that the Veteran had benign seborrheic keratosis.  What had initially appeared to be eccrine poroma of the right lateral sole was ruled out following tissue biopsy.

A September 2002 letter from Dr. D.L.C. stated that the Veteran had a left ear anti-tragal lesion that was being managed using Efudex cream.  There was a significant erythema reaction at the Efudex treatment site, and given the Veteran's history of treatment by total body irradiation and multiple abdominal, head and neck radiation, it was recommended that he continue to be seen by a dermatologist.  It was recommended that the Veteran stop using Efudex .

A biopsy was performed in May 2003 of a right facial cheek tissue.  On microscopic review of the tissue, it was confirmed to have been a basal cell carcinoma.

In November 2003 it was noted that the Veteran had a long-standing history lymphoma with problems of recurrent skin cancers.  

A March 2004 surgical pathology report reflected that biopsies were taken from skin on the right posterior shoulder, left medial chest, right mid lower leg, right inferior lower leg, left posterior calf, left medial lower back, and right mid back.

Progress notes from December 2006 indicated no evidence of rash, petechiae or purpura.  A new skin rash, new unhealing lesion and new mole were all noted in January 2007, and in February 2007 the Veteran stated that he had "hives all over" his body which seemed to stop after taking Benadryl.  The hives were bothersome to the extent that they itched.

In an April 2008 letter, Dr. J.A.G. opined that the Veteran had been treated for squamous cell carcinoma on the left upper arm in January 2008 and that such treatment was related to duty in Vietnam.  Dr. J.A.G. stated that NHL reduced the Veteran's immune capacity and resulted in an increased propensity for infections, growths, slow healing and inflamed skin.

On VA examination in September 2008, the Veteran stated that he served aboard a Coast Guard ship during the Vietnam War, but was not exposed to Agent Orange herbicide.  Since 1995, he reported having had multiple lesions removed from the skin on his legs, groin, back, arms, face, and eye; more than 25 lesions according to the Veteran.  He intermittently, but persistently, got lesions, and the primary symptom was itching.  On physical examination, the Veteran's skin was warm, dry and intact.  There were no concerning lesions, however multiple benign lesions were noted.  The assessment was of multiple lesions which, according to pathology reports of record, were squamous cell carcinoma.  The examiner consulted with a VA dermatologist who indicated that both squamous cell carcinoma and basal cell carcinoma are not tied to NHL.  With regard to the Veteran's belief that a bone marrow transplant put him at a higher risk for skin diseases, the VA dermatologist informed the VA examiner that such a risk would only be present had the Veteran been on a long-term treatment of immunosuppressant drugs.  Because the Veteran was not currently being treated with any immunosuppressant drugs, it was the examiner's opinion that squamous cell carcinoma and basal cell carcinoma were neither related to nor permanently worsened by NHL or a bone marrow transplant.   Rather, the VA examiner concluded, both squamous cell carcinoma and basal cell carcinoma were entirely due to sun exposure.  To that end, it was noted that following separation, the Veteran drove tractor trailers, then owned a bed and breakfast and acted as a hunting and fishing guide.  These activities were said to have provided him with opportunities for the type of exposure that would ultimately lead to basal cell carcinoma or squamous cell carcinoma.

In April 2009, Dr. K.A.G. indicated that he had seen the Veteran both as a private physician and in his capacity as a VA doctor at the VAMC in Fort Harrison.  Dr. K.A.G. related, in great detail, the Veteran's relevant in-service and post-service history, including treatment which he had undergone for NHL.  On review of his record, it was noted that skin cancers for which the Veteran has been treated, were superficial and fully cured by local treatment.  It was also noted that chronic immunosuppression increases the risk of basal cell carcinoma as well as squamous cell carcinoma of the skin.  Dr. K.A.G. opined that while the Veteran had undergone intensive chemotherapy, he had not had an allo-transplant but rather had an autologous transplant with re-infusion of his own stem cells.  It was conceded that there had been some measureable immunosuppression, which may contribute to skin cancers, however his skin cancers were more likely than not related to sun exposures.  With regard to basal cell in the left groin, he again repeated that immunosuppression resulting from other treatments was not great enough to result in a dramatic risk of skin cancers.

In March 2010, Dr. J.A.G. submitted another letter, this time indicating that he is a dermatologist and dermatpathologist, and had been treating the Veteran for over two years.  He stated that he "would be concerned that [the Veteran's] skin cancers are secondary to immunosuppression with respect to basal cell carcinoma in the groin and appearance of squamous cell carcinoma in situ."

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, symptoms related to the skin are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records do not reflect in-service complaints referable to the skin and on separation examination the skin was normal; however in April 1996 he endorsed a prolonged period of skin rashes in 1968.  Also in April 1996, the Veteran endorsed no problems with his skin until 1986, but stated that he had hives in 1978.  Nonetheless, the Veteran has been essentially consistent in reporting symptomatology from 1996 onwards, and to the extent that his reports are consistent with medical records, the Board finds the Veteran's testimony to be credible.  While skin symptomatology is capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such symptoms is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to the etiology of any current symptomatology are not competent.

Of more probative value, are the competent opinions of medical professionals whose statements have been associated with the record.  To that end, the Board notes that the claims file includes competing competent evidence regarding the etiology of the Veteran's skin cancers.  In considering such evidence the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, Dr. J.A.G. has opined on the connection between the immunosuppressive effects of HNL treatment, and the development of skin cancer.  A review of his statements reveals that his conclusions are poorly supported, and it is unclear what, if any, historical evidence was used in reaching such conclusions.  In contrast, the opinions of the VA examiner in 2008 and Dr. K.A.G. are found to be highly probative.  In those cases, the Veteran's medical record was reviewed and reported, and the opinion of Dr. J.A.G. was considered and addressed.  Furthermore, the VA examiner sought out consultation with a dermatologist in reaching her opinion.  Dr. K.A.G. not only expressly discussed Dr. J.A.G.'s conclusion, but went to some effort in explaining why it was objectively inaccurate.

The Board is aware that Dr. K.A.G. left open some possibility of a connection between NHL and cancer once present on the groin.  To that end, he reiterated that immunosuppression resulting the Veteran's treatment was not great enough to result in a dramatic risk of skin cancers.  Furthermore, the only competent evidence linking skin cancer of the groin to NHL treatment came from Dr. J.A.G. in 2010 who stated only that he "would be concerned" regarding a connection, but made no-more definite a statement than that.

In sum, the more probative evidence establishes that the Veteran's skin cancers are not related to service, and are not secondary to NHL or treatment for NHL.  Thus the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

An effective date earlier than March 16, 2005 for the grant of service connection for non-Hodgkin's lymphoma is denied.

Service connection for skin cancer is denied.


REMAND

A private medical record from January 2006 indicates that the Veteran had restrictive lung disease secondary to radiation treatment.  On VA examination in December 2010 it was indicated that sleep apnea, although not directly attributable a service-connected disability, was more likely than not aggravated by partial paralysis of the phrenic nerve.  In a January 2011 rating decision, the RO granted service connection for partial paralysis of the phrenic nerve as due to NHL or treatment of NHL.

The Board finds that entitlement to service connection for sleep apnea has been raised by the record, and it relates to entitlement to service connection for a lung disorder which has been otherwise perfected on appeal.  Thus, the matter must be remanded for adjudication by the Agency or Original Jurisdiction (AOJ).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ is to review the claims folder and conduct an initial adjudication for a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected NHL.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


